TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00698-CV




                                   In re Abbott Laboratories




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relator Abbott Laboratories has filed a petition for writ of mandamus and a

motion for stay pending the Court’s ruling on the petition. See Tex. R. App. P. 52.1, 52.10(a).

We grant the motion in part and temporarily stay all trial-court proceedings, pending further

order of this Court. See id. R. 52.10(b).

               It is ordered on November 15, 2018.



Before Justices Puryear, Goodwin, and Bourland